DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 11-18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN104449521A, cited in Applicant’s IDS; machine translation referred to herein) in view of Dubelsten et al. (US 6,605,245; cited in prior Office action).
Regarding Claims 1, 2, 6, 8, 12, and 25, Wei teaches a composition comprising 25-75 wt% of a chlorinated poly(propylene carbonate) (cPPC) matrix resin; 10-55 wt% of a tackifier; 0-3 wt% of an antioxidant; and 0-30 wt% of a filler (Abstract).  The tackifier preferably comprises rosin or a rosin derivative (p. 2, lines 3-4).
Wei’s composition is described as a hot melt adhesive (Abstract).  Hot melt adhesives are described as being useful in applications such as plywood and construction materials (p. 1, lines 9-11).  Wei’s composition is used in the bonding of materials including wood chips (p. 7, lines 11-16).  Wei’s examples illustrate the use of the composition as a binder for wood chips (p. 8, line 32 - p. 9, line 15).  Wood chips read on a biomaterial as claimed.  Wei does not teach an appropriate amount in which to include wood chips relative to the hot melt adhesive composition.
Dubelsten teaches a method for forming composite products, including board products.  The method includes forming a mixture of a filler and thermoactive materials, particularly cellulosic and thermoplastic materials (col. 1, lines 16-20).  The cellulosic material may be wood chips (col. 7, lines 63-65).  Suitable thermoactive materials include polycarbonates (col. 8, line 62 - col. 9, line 3).  The ratio of wood to plastic material in a core mixture may range from about 10%:90% to about 90%:10% (col. 7, lines 40-44).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wei in view of Dubelsten to include 10-90 wt% wood chips and 10-90 wt% of Wei’s composition.  Wei teaches toward composite materials comprising wood chips and the hot melt adhesive composition described above, and Dubelsten demonstrates this to be a suitable ratio for forming composite materials from wood chips and a polycarbonate thermoactive material.  
Modification of Wei in view of Dubelsten results in a composition comprising approximately 2.5-67.5 wt% cPPC; 10-90 wt% wood chips; 1-49.5 wt% rosin or rosin derivative; 0-2.7 wt% antioxidant; and 0-27 wt% filler.  These amounts overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 3, Wei’s cPPC has a weight average molecular weight (Mw) of 50,000-300,000 (p. 1, lines 34-35).
Regarding Claim 4, Wei’s cPPC has a degree of chlorination of 5-15% (p. 4, lines 24-25).
Regarding Claim 5, Wei’s cPPC has a structure identical to that of Formula (I) where x is preferably 1-2; y is preferably 1-2; z=0; and n=50-5,000 (p. 3, lines 20-24).
Regarding Claim 11, Wei’s filler may be calcium carbonate (p. 5, line 11).  Alternatively, the composition may include paraffin as a viscosity modifier (p. 4, line 41) in amounts of 0-50 wt% (p. 5, lines 8-10).  When combined with wood chips in the ratio taught by Dubelsten, paraffin will be present in amounts of 0-27.5 wt%.  This overlaps the amount of the claimed filler.
Regarding Claims 13, 14, 18, 20, and 24, Wei and Dubelsten remain as applied to Claim 1 above.  Wei does not teach the claimed method steps.  Dubelsten’s method involves mixing the cellulosic and thermoplastic materials using, for example, a cyclone mixer (col. 10, lines 25-27).  As illustrated in Fig. 5, the mixed cellulosic and thermoplastic materials exit the mixer and are deposited onto a conveyor (col. 10, lines 60-62).  
Continuous deposition of the mixed material onto a moving conveyor will result in spreading the mixed material.  The deposited mixture is treated by hot gas circulation (col. 11, lines 17-20).  This reads on preheating.  
The mixture is then thermally consolidated in an apparatus as illustrated in Fig. 6.  The mixture 42 passes through inlet 46 into consolidation zone 44 and is pressed by rollers 50a-50h.  This reads on hot pressing.
The composite material is then laminated and pressed to a final thickness (col. 21, lines 22-24).  The composite board product may be cooled before pressing (col. 21, lines 34-41).  This reads on cold press molding.
It would have been further obvious to form Wei’s composite material according to Dubelsten’s method, as it is recognized by the prior art as suitable for forming composites of wood chips and thermoactive polycarbonate.  
As indicated above, modification of Wei in view of Dubelsten results in a composition comprising approximately 11.25-41.25 wt% cPPC; 45-55 wt% wood chips; 4.5-30.25 wt% rosin or rosin derivative; 0-1.65 wt% antioxidant; and 0-16.5 wt% filler.  These amounts overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 15, Wei’s cPPC has a weight average molecular weight (Mw) of 50,000-300,000 (p. 1, lines 34-35).
Regarding Claim 16, Wei’s cPPC has a degree of chlorination of 5-15% (p. 4, lines 24-25).
Regarding Claim 17, Wei’s cPPC has a structure identical to that of Formula (I) where x is preferably 1-2; y is preferably 1-2; z=0; and n=50-5,000 (p. 3, lines 20-24).
Regarding Claim 23, Wei’s filler may be calcium carbonate (p. 5, line 11).  Alternatively, the composition may include paraffin as a viscosity modifier (p. 4, line 41) in amounts of 0-50 wt% (p. 5, lines 8-10).  When combined with wood chips in the ratio taught by Dubelsten, paraffin will be present in amounts of 0-27.5 wt%.  This overlaps the amount of the claimed filler.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Dubelsten as applied to Claim 1 above, further in view of Fu (CN101186754A; machine translation referred to herein).
Regarding Claim 26, Wei and Dubelsten remain as applied to Claim 1 above.  Wei’s composition is described as being useful in applications such as plywood and construction materials (p. 1, lines 9-11).  Such materials are formed by combining the cPPC-based composition with materials such as wood chips (p. 7, lines 11-16).  Wei’s examples illustrate the use of the composition as a binder for wood chips (p. 8, line 32 - p. 9, line 15). 
Dubelsten’s method is described as being useful with virgin cellulosic materials that have not been used previously to form products, such as wood chips (col. 7, lines 63-66).  Alternatively, the cellulosic material may comprise waste products (col. 7, lines 66-67).  
Neither Wei nor Dubelsten teach a biomaterial in powder form as claimed.
In the same field of endeavor, Fu teaches a method for using agricultural plant straw to produce composite wood-plastic materials using straws of agricultural plants which have been processed into a powder (Abstract).  Straw is an agricultural waste material (p. 3, lines 3-4).  Composite materials comprising the straw powder are used as building materials (p. 4, lines 14-18).  Such materials have the grain and feel of natural wood, and also have good dimensional stability and good mechanical processing performance (p. 3, lines 4-6).  
In contrast, reconstituted wood-based products like fiberboard are of lower quality and do not exhibit an ideal wood effect (p. 1, lines 14-15).  In addition, such products consume large amounts of wood resources (p. 1, line 17).  This may be undesirable in areas like China which have poor timber resources (p. 1, lines 6-9).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Wei’s wood chips with Fu’s straw powder.  Modification in this way will result in improved grain and feel, good dimensional stability, and good mechanical processing performance relative to wood-based composites.  Modification in view of Fu also provides environmental benefits in that the use of straw powder repurposes an agricultural waste product and does not consume timber resources.  Modification in this way reads on Claim 26.

Response to Arguments

Applicant's arguments filed 9 July 2021 have been fully considered but they are not persuasive.
The Applicant argues that Wei does not disclose or suggest a mixture containing at least a cPPC, a biomaterial, and a rosin or rosin derivative.  The Applicant asserts that Wei’s combination of the adhesive composition and wood chips is not comparable to the claimed mixture because the wood chips would not be substantially dispersed throughout the bonded material.
The claims do not specify a degree to which the claimed biomaterial must be dispersed in the composite material.  Wei’s combination of adhesive composition and wood chips reads on the claimed “mixture” absent any further limitations to that effect.  The Applicant’s attention is further directed to Dubelsten’s teaching that the first steps of forming composite materials similar to those of Wei involve forming a mixture from the filler and thermoactive material (i.e. adhesive binder) (see, e.g., col. 6, lines 1-4).   
The Applicant argues that Wei’s combination of hot melt adhesive and wood chips is in a technological field completely different from Dubelsten’s composite product formed from a cellulosic material and thermoactive material.
Wei teaches a combination of a thermoplastic polycarbonate and wood chips.  Dubelsten teaches a combination of a filler material such as wood chips (col. 7, lines 63-65) and a thermoactive material. The thermoactive material is preferably a thermoplastic (col. 8, lines 45-50).  Thus, both references relate to a combination of a thermoplastic polymer and a cellulosic filler such as wood chips.  Both Wei and Dubelsten use such compositions to form building materials (see, e.g., Wei at p. 1, lines 9-11; Dubelsten at col. 6, line 61 - col. 7, line 6).  Wei is directed primarily to the compositional aspect of such materials while Dubelsten is directed primarily to a process for forming such materials.  Nevertheless, the two references relate to the same technological field.
The Applicant argues that one of ordinary skill in the art would use only a relatively small amount of hot melt adhesive to bond wood chips, but would not have used 45-55 wt% of Wei’s composition.  
This argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant argues that in the alternative, one of ordinary skill in the art would not have included a large amount of biological material (and, presumably, a corresponding small amount of hot melt adhesive) because one skilled in the art would not expect such compositions to have good adhesiveness.
Dubelsten teaches that a wood:plastic ratio ranging from 10:90 to 90:10 is suitable for forming building materials based on a thermoplastic resin and a cellulosic material such as wood chips (col. 7, lines 38-52), and Wei’s composition is expressly described as an adhesive material used to bind wood chips.  When the express teachings of the prior art are considered in combination, one of ordinary skill in the art would reasonably expect that applying Dubelsten’s ratio to Wei would result in adequate adhesion of the cPPC binder to the wood-based filler.
  The Applicant argues that unexpected results presented in the instant specification are sufficient to rebut a prima facie case of obviousness.  The Applicant points to Examples 1-3 as showing a range of mechanical properties that one of ordinary skill in the art would not have expected to achieve with Wei’s hot melt adhesive.
The examples in the specification include a chlorinated poly(propylene carbonate) (cPPC) resin in amounts of 7-30 wt%.  The claims are open to amounts of cPPC ranging from 3-57 wt%.  No data is presented for amounts of 3 wt% to less than 7 wt%, or from greater than 30 wt% to 57 wt%.  
The examples include 60-90 wt% of a biomaterial selected from corn straw powder, wood chip powder, bamboo powder, and straw powder.  The claims are open to biomaterials selected from halms, rice hulls, and wheat straws in addition to straws, wood chips, and bamboo powders, included in amounts ranging from 40-94 wt%.  The examples provide no data for compositions based on halms, rice hulls, or wheat straws in amounts ranging from 40 wt% to less than 60 wt%, or from greater than 90 wt% to 94 wt%.  
The examples include 2.9-8.9 wt% of an unspecified rosin ester.  The claims are open to rosin as well as virtually any rosin derivative, present in amounts of 2-20 wt%.  No data is presented for rosin, any other rosin derivatives, amounts of 2 wt% to less than 2.9 wt%, or amounts of greater than 8.9 wt% to 20 wt%.
The examples include a single commercially available antioxidant in the amount of 0.1 wt%.  The claims are open to virtually any antioxidant included in amounts of 0-1 wt%.  No data is presented for any other antioxidant, or for any amount within the claimed range other than 0.1 wt%.
The examples include a single filler (calcium carbonate) in amounts of 0 wt% or 1 wt%.  The claims are open to virtually any filler present in amounts of 0-5 wt%.  No data is presented for any filler other than calcium carbonate, or for amounts greater than 1 wt%.
The examples are not reasonably commensurate in scope with the claims for the reasons discussed above.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  Therefore, the results in the specification cannot be relied upon to establish non-obviousness of the claimed invention.
In addition, experimental data presented to rebut a prima facie finding of obviousness must compare the claimed subject matter with the closest prior art to be effective.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner.  In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961).  See MPEP 716.02(e).  In this case, the Applicant has presented no comparative data representative of the closest prior art or which is more closely related to the claimed invention than the closest prior art.  In the absence of any comparative data, the examples presented in the specification cannot be relied upon to establish non-obviousness of the claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762